             Case 1:20-cv-06281-RBK-AMD Document 9 Filed 05/27/20 Page 1 of 2 PageID: 169
       Higbee Ltr to Pltf re




                                                              State of New Jersey
PHILIP D. MURPHY                                           OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                             DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                                      25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                          PO Box 116                                                 Director
                                                                  TRENTON, NJ 08625-0116


                                                                      May 27, 2020

              Via electronic filing
              Hon. Claire C. Cecchi, U.S.D.J.
              United States District Court
              50 Walnut Street
              Newark, NJ 07102

                               Re:    Rev. Kevin Robinson & Rabbi Yisrael A. Knopfler v. Philip D.
                                            Murphy & Col. Patrick J. Callahan
                                      Civil Action No. 2:20-cv-5420-CCC-ESK

                                      Dwelling Place Network, et al. v. Philip D. Murphy, et al.
                                      Civil Action No. 1:20-cv-6281-RBK-AMD

              Dear Judge Cecchi:

                      Enclosed please find a courtesy copy of Defendants’ Motion for
              Consolidation of the matter of Dwelling Place Network, et al. v. Philip D. Murphy,
              et al., Civil Action No. 1:20-cv-6281-RBK-AMD, with the matter of Rev. Kevin
              Robinson & Rabbi Yisrael A. Knopfler v. Philip D. Murphy & Col. Patrick J.
              Callahan, Civil Action No. 2:20-cv-5420-CCC-ESK.

                     Please note that, pursuant to Local Civil Rule 42.1, this motion has been
              electronically filed in the earlier filed docket, 2:20-cv-5420-CCC-ESK; and a copy
              of this cover letter only is being filed in the newer filed docket, 1:20-cv-6281-RBK-
              AMD.




                                          HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2814 • FAX: 609-633-7434
                                     New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:20-cv-06281-RBK-AMD Document 9 Filed 05/27/20 Page 2 of 2 PageID: 170
                                                                        May 27, 2020
                                                                                Page 2
      Please also note that, just as plaintiffs in this earlier filed docket, 2:20-cv-
5420-CCC-ESK, filed a motion for preliminary injunctive relief on May 6, 2020
with a motion date of June 1, 2020, plaintiffs in the newer filed docket, 1:20-cv-
6281-RBK-AMD, have now too moved for preliminary injunctive relief with a
motion (hearing) date of June 4, 2020.

       Thank you for the court’s attention to this matter.

                                        Respectfully submitted,

                                        GURBIR S. GREWAL
                                        ATTORNEY GENERAL OF NEW JERSEY



                                 By:    /s/ Daniel M. Vannella
                                        Daniel M. Vannella (NJ Bar # 015922007)
                                        Assistant Attorney General


Enclosure

 cc:   Hon. Robert B. Kugler, U.S.D.J.
       All counsel of record
